Citation Nr: 1612414	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  15-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected subtotal gastrectomy with pancreatitis, to include an on extraschedular basis.

2.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney-at-Law



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to February 1951.

These matters come before the Board of Veterans' Appeals (Board) from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran requested a travel board hearing before the Board in his March 2015 Form 9.  In a correspondence dated in November 2015 from the Veteran's representative, the Veteran withdrew that request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's service-connected subtotal gastrectomy with pancreatitis results in symptoms most nearly approximating those contemplated by a 60 percent disability rating.

2.  The diagnostic criteria used in evaluating the Veteran's service-connected subtotal gastrectomy with pancreatitis reasonably describe or contemplate the severity and symptomatology of that condition, and those criteria are not inadequate.

3.  Throughout the appeal period, the schedular requirements for entitlement to a TDIU have been met and the evidence suitably demonstrates that the Veteran is precluded, by reason of his service-connected disability alone, from maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for service-connected subtotal gastrectomy with pancreatitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7308 (2015).

2. Referral for extraschedular consideration for the Veteran's subtotal gastrectomy with pancreatitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7308 (2015).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in April 2014 and May 2014 letters, the RO provided the necessary information and in a March 2015 statement of the case (SOC), the RO outlined the criteria considered for rating the disabilities on appeal pursuant to the VA Schedule for Rating Disabilities.  The Board finds that the RO satisfied the duty to notify and that additional notice would not be of benefit to the Veteran.

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service treatment records, identified private treatment records and VA treatment records up to November 2015. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover,  the Veteran was afforded a VA examination that is adequate for rating purposes in July 2014. See Barr v. Nicholson, 21 Vet. App. 303, 311(2007). 

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Increased Ratings Generally

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

III.  Entitlement

Pursuant to the rating criteria for the digestive system, the Veteran's service-connected subtotal gastrectomy with pancreatitis is rated at 60 percent disabling under Diagnostic Code 7308.  See 38 C.F.R. § 4.114, Diagnostic Code 7308.  A 60 percent disability rating is assigned for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia. Id.  60 percent is the highest possible rating under that diagnostic code.

It should be noted that coexisting abdominal conditions are addressed under 38 C.F.R. § 4.113. This section states there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See also Esteban v. Brown, 6 Vet App 259 (1994); 38 C.F.R. § 4.14 (2015).

Similarly, 38 C.F.R. § 4.114 explains that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Following his claim for a TDIU in October 2013, the RO scheduled him for a VA examination in July 2014.  A diagnosis of chronic pancreatitis was noted along with postgastrectomy syndrome.  It was noted the postgastrecomy syndrome was severe.  The Veteran indicated he continued to experience nausea 2 to 3 times per week sometimes followed by vomiting when eating.  Occasionally, during the night he would experience sweating with subsequent nausea and dry heaves.  The examiner looked back over the Veteran's recent VA treatment records.  In November 2013, it was noted the Veteran had previously lost 40 pounds and that he had anemia.  The examiner noted continuous, periodic abdominal pain that occurred at least monthly and was only partially relieved by standard ulcer therapy.  Anemia was noted along with recurrent nausea with 4 or more episodes a year and recurrent vomiting occurring 4 or more times per year.  No incapacitating episodes were noted. 

In September 2014, the Veteran had a VA examination centered on his pancreatitis.  The examiner noted mild abdominal pain 8 or more times within the past year.  It was indicated the Veteran had good pain-free remissions between attacks.  

The Veteran's disability has not been shown to involve any factors that provide the basis for any higher rating under any other provision of VA's rating schedule. Thus, a rating in excess of 60 percent is not warranted. The 60 percent rating is the maximum schedular rating for gastrointestinal disability evaluated pursuant to DC 7308. 38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

III.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's service-connected subtotal gastrectomy with pancreatitis is so exceptional so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

Addressing the first step in the analysis, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the highest  available schedular rating for his service-connected disability is inadequate.  As discussed,  his symptoms were identified as severe and are contemplated by the schedular rating criteria.  As such, referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).




IV.  Entitlement to a TDIU 

TDIU is granted when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment, i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991), consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) .

Evidence indicates the Veteran has not worked since 1984 when he retired from working as a brake operator for a railroad.  He has been service-connected for a single disability, postgastrecomy syndrome, evaluated at 60 percent disabling since June 2010.  As such, he meets the schedular criteria for entitlement to a TDIU.

As to employability, the VA examiner in July 2014 stated:

Although the Veteran cannot perform arduous/unlimited work as a trainman that involves several hours of flexion/extension of his torso along with long hours of standing and walking without rest, he can perform light office work.  RATIONALE: Because of the Veteran's Chronic Residuals post Gastrectomy he is unable to flex his body and use the strength needed to change/maintain the physical elements on a train (such as the wheels), walk around the train performing maintenance or ride in the train car for hundred miles or more.  However he can perform light office type work that does not involve lifting or flexion/extension of his abdominal area.

In July 2015, the Veteran's representative obtained a vocational assessment from  Mr. W.C. at a private company who indicated he was a diplomat for the American Board of Vocational Experts.  It was noted the Veteran and his wife participated in a telephone interview.  The Veteran noted that he suffered from "constant stomach pain that increases with activity and is controlled to some extent with the use of medication."  The Veteran reported he had good and bad days.  He indicated the good days occurred an average of four to eight days at month when he was in less pain.  However, on another eight to twelve days per month, on average, he was not physically able to do anything much and had to lie down most of the day.  Mr. W.C. opined that the Veteran's "inability to do anything on a regular and consistent basis would be a problem in performing a simple sedentary job."  The Veteran indicated that "even if his only requirement was to have consistent attendance, he feared he would not be able to attend any job on a consistent enough basis to be able to retain the position."

Mr. W.C., reviewed the Veteran's employment and educational background.  He noted a tenth grade education and that the Veteran had worked for many years as a brake operator for the railroad.  Mr. W.C. summarized that the Veteran had "work experience in a job performed at the very heavy level of physical demand and has acquired skills that transfer to work at a medium level of physical demand."  Mr. W.C. indicated the Veteran had "no experience in or skills that transferred to light or sedentary work activity."  Overall, Mr. W.C. opined that the Veteran's service-connected stomach condition compromised his ability to attend work and be productive while there such that he is permanently and totally occupationally disabled.  

In specific, Dr. W.C. stated:

. . . in the opinion of this vocational expert, it is more likely than not that [the Veteran] is precluded from securing and following substantially gainful employment as a result of his service-connected stomach condition, and has been unable to do so since he last worked in 1984.  That is, there are no jobs in the local or national economies that he is able to perform.  This conclusion was reached considering his limited, tenth grade education, restricted work history, and the limitations that he has as a result of his service-connected condition.

Upon review of the evidence, the Board finds that the benefit-of-the-doubt doctrine supports a grant of TDIU for the entirety of the appeals period based on the rationale provided by the vocational expert.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).   The evidence suitably demonstrates that given the effects of his stomach condition and in consideration of his level of education and previous work experience, the Veteran is precluded from securing and following substantially gainful employment.  As such, entitlement to a TDIU is granted.

ORDER

Entitlement to a disability rating in excess of 60 percent for service-connected subtotal gastrectomy with pancreatitis is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


